Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner acknowledges with the remarks filed with the amendment dated 5/10/2022.  The examiner agrees with the arguments, and these are the reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
May 14, 2022